Title: To Thomas Jefferson from Levi McKeen, 21 September 1801
From: McKeen, Levi
To: Jefferson, Thomas


Sir
Poughkeepsie 21st September 1801
Before I left New York I presumed to state to you what had been the expectations of the Republican Citizens of Dutchess County in favor of their Friend and beloved Citizen General Bailey, and what they now hoped from the Federal Goverment in His favor. That we had been encouraged to believe that He would have been appointed supervisor of this district. And indeed we were greatly disapointed that He did not obtain that place.
We however acquiessed under the impression that our President was influenced by the best of reasons to Appoint Mr Osgood to that office. And it was then understood that the Naval office Had been Suggested to the Goverment, as a Compensation to Mr Bailey, for His sacrifices in the republican Cause, and as a compliment to His Friends for their Ardent and unweared exertions to Effect those Arangements in the Legislature of this state, which has made the Man of our Choice the Chief Magestrate of the United States.
And we were the more Strongly induced to put confidence in this Arangement, as we could not believe that a Republican Goverment would retain in office a Foreigner, who was a Petty officer in one of the Piratical Governments in the West Indies during our revolutionary Strugle, And has perhaps never been Naturalized—whose Appointment to the Naval office has always been considered one of the strange things of the late administrations. We further understood that General Bailey’s Friends in Applying for the Naval office for Him would meet with no Competitor but Mr Matthew L Davis of New York who is undoubtedly a republican; But who will place Mr Davises Merits in compitition with Mr Bailey’s! General Bailey’s Pretention I need not to mention to You, to whom they must be well known already.
Since my arrival from New York I have conversed with my friends, who think it would not be proper for them to give up their strong Claims in favor of their Friend General Bailey, to the Naval office, And they will yet Hope from the Justice of the President and His constant disposition to favor Revolutionary Characters that they will succeed in their Aplication, to obtain that office for a Man who has spent the best part of His life in Public Service to the very great injury of His professional avocation’s.
On my Arrival from New York I made Known to Genral Baileys Friends in this Place the subject of my letter to You from New York, they approved of the measure but recollecting that although the office of Commissioner of Loans was an honorable and confidential place Yet the Salary was two small to aford such a living as we thought Mr Bailey’s deserved as a reward for His past and future services. We then determined to communicate the subject of my corespondence to General Bailey Himself, who said he should always consider it His duty to serve His Country to the utmost of His abilities, but observed that He was the father of a large family, who on account of His having been employed in public Business, were yet unprovided for and who looked up to Him for such a living as could not be expected from the office of Commissioner of Loans. Under all these Circumstances, it appear’d most prudent that His Friends should withdraw their application for the Commissioner of Loans office and rest our Claim to the Naval officers Place on the known Justice and Patriotizm of our Beloved President, who will not refuse to the Republican Citizens of Dutchess County a Just participation of the offices in His Gift, nor will He refuse to General Bailey this Just reward of His Long and faithful services
I am Sir Your Excellencies Most obedient Humble Servant
Levi McKeen
